Per Curiam:
Andre Broadus appeals, following an evidentiary hearing, the denial of his Rule 29.15 motion for post-conviction relief. Broadus argues that the motion court erred in denying his motion because the evidence established that trial counsel provided ineffective assistance in failing to call Broadus's brother as a witness at trial to testify that the tattoo on Broadus's hand was present on the day of the charged crimes, thus further supporting the defense theory of misidentification presented at trial. Finding no error, we affirm. Rule 84.16(b).